As filed with the Securities and Exchange Commission on February 27, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REVA Medical, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0810505 (I.R.S. Employer Identification No.) 5751 Copley Drive SanDiego, CA 92111 (Address, including Zip Code, of Principal Executive Offices) 2010 Equity Incentive PLAN (Full title of the plan) Regina E. Groves Chief Executive Officer 5751 Copley Drive
